Citation Nr: 1512574	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  05-15 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2001 to May 2003.

The Board notes that the Veteran did not raise the issue of entitlement to a TDIU in the first instance.  In a January 2012 Board decision the Board raised the issue of entitlement to a TDIU claim as a part of the increased rating claim on appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

In January 2012 the Board remanded the issue of entitlement to a TDIU for further development.  

The Board has reviewed the physical claims file as well as the "Virtual VA" electronic claims file to ensure a complete review of the evidence.


FINDING OF FACT

It is unclear whether the Veteran is employed and her service-connected disabilities are not of such severity as to preclude substantially gainful employment.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.16, 4.19 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA will grant a TDIU when the evidence shows that a Veteran is precluded, by reason of service-connected disability, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  

Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  

Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  Disabilities resulting from a common etiology or affecting a single body system are considered one disability for the purpose of reaching the 60 percent single disability or 40 percent disability in combination with others.  See 38 C.F.R. § 4.16(a)(2)-(3).  

The Veteran has reported in treatment records that she is unemployed and has implied that her unemployment is due to her service-connected disabilities (however, at some points this is very unclear).

The Veteran is service connected for a back disability, evaluated as 40 percent disabling; left lower extremity radiculopathy, evaluated as 20 percent disabling; and right lower extremity radiculopathy, evaluated as 10 percent disabling.  Her combined evaluation is 60 percent.

As the Veteran's disabilities all result from a common etiology, they are considered together when considering whether she has a single 40 or 60 percent disability.  In this case, the Veteran meets the criteria for a single disability rated as 60 percent disabling.  Thus, she meets the percentage rating standards for a schedular TDIU.  See 38 C.F.R. § 4.16(a).

In a November 2004 VA examination the Veteran reported that she was not employed.  She did not state any specific reason for her unemployment.  She described functional impairment including that she could only grocery shop for about 15 minutes at a time, stand in one place for 5 minutes at a time, walk for 10 minutes at a time and sit for 5 minutes.  

The examiner described her functional impairment as "close to moderate", providing some evidence against this claim. 

In a September 2005 VA examination the Veteran reported that she was not working and had last worked in 2003 during her active duty service when she worked as a heavy equipment operator.  She described functional impairment including that she could not drive for more than 20 minutes, stand in one place for more than 5 minutes, sit for more than 15 minutes, walk more than a block, and she was unable to take part in activities such as bowling, playing pool or darts, or going camping.  The examiner described her functional impairment as "moderately severe."

Of record are documents from the Social Security Administration (SSA) that show the Veteran is disabled for SSA purposes as of January 3, 2003, due to her back disabilities and affective or mood disorders.  

SSA documents show that the Administrative Law Judge put emphasis on both disabilities when finding that the Veteran was disabled.

It is important for the Veteran to note that she is not service-connected for any affective or mood disorder.  Therefore, such disability cannot be considered by the Board when determining whether her service-connected disabilities warrant a TDIU.

In a December 2010 VA examination the Veteran reported that she could walk for approximately one quarter of a mile and stand for approximately 10 minutes before having pain in her back.  She reported intermittent falls and significant flare-ups.  The examiner noted that the Veteran's disabilities had caused "moderately severe impact on activities of daily living and occupational functioning."

Based on the above information, the Board determined that the issue of entitlement to a TDIU had been raised by the record and remanded the issue for further development, including a VA examination.

The Veteran did not respond to the RO/AMC's request for additional information regarding her employment history.

In October 2014 the Veteran was afforded VA examinations of the back and peripheral nerves.  The Veteran's back examination showed reduced range of motion, flare-ups and an inability to perform repetitive-use testing with 3 repetitions due to additional limitation of range of motion and pain on movement.  The peripheral nerve examination showed mild intermittent pain, paresthesias and/or dysesthesias and numbness of the left lower extremity and mild incomplete paralysis of the left lower extremity.

The examiner noted that the Veteran's peripheral nerve condition and back disability did not impact her ability to work.  The examiner elaborated and noted:

I have reviewed the conflicting medical evidence and am providing the following opinion: Although the Veteran would have difficulty performing heavy physical work requiring lifting more than 20 pounds, she can perform sedentary desk type work so she is not unemployable.

The Board finds this opinion to be highly probative evidence against the claim.

While the Board does not doubt that the Veteran's service-connected disabilities have some effect on her employability, as evidenced by her 60 percent rating (if it did not, there would be no basis for the current evaluation), the weight of the evidence does not support, and provides evidence against, the contention that her service-connected disabilities are of such severity so as to preclude her participation in any form of substantially gainful employment.  The Board believes that the symptomatology associated with the service-connected disabilities is appropriately compensated by the currently assigned 60 percent rating (which can not consider her affective or mood disorders).  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1 (2014).  Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illness proportionate to the severity of the several grades of disability."  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  

The Board notes that the Veteran is competent to discuss the symptoms of her service-connected disability and her perception of its effect on her unemployment.  However, the Board also notes that it is unclear whether the Veteran has ever asserted that she is unable to work solely due to her service-connected disabilities.  The Board reiterates that it raised the issue in the January 2012 remand and the Veteran has not responded to the RO/AMC's request for further information regarding this issue.  The Veteran's own actions provide highly probative evidence against the claim that this case should be remanded once again.   

Accordingly, a basis for a grant of a TDIU has not been presented at any point during the appeals period.  Thus, the Board finds that the evidence does not demonstrate that the Veteran is unemployable due to her service-connected disabilities.  As such, the preponderance of the evidence is against the Veteran, and the claim for a TDIU must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).     

If at a future time the Veteran feels that she is unable to work solely due to her service-connected disabilities, she may file a separate claim with supporting evidence at that time. 

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board finds that the VA RO/AMC fulfilled this duty in an October 2014 letter to the Veteran.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, SSA records, VA examinations and the Veteran's statements.  

The Veteran has also been afforded adequate examinations on the issue of entitlement to a TDIU.  VA provided the Veteran with back and peripheral nerve examinations in October 2014.  As discussed above, the examinations were more than adequate.  The Veteran's history was taken and complete examinations were conducted.  The examination reports and opinions were given by an experienced physician who had thoroughly reviewed the Veteran's claims file.  Therefore, the Veteran has been afforded adequate examinations on the issue of entitlement to a TDIU.

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional evidence that is necessary for a fair adjudication of the claim that has not been obtained.    

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).       

ORDER

Entitlement to a TDIU is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


